DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The two paragraphs after paragraph [0071] are erroneously numbered [0020] and [0001] rather than [0072] and [0073], respectively. Applicant must correct the numbering of these and subsequent paragraphs.

Claim Objections
Claim 1, 4-7, 10-11, 15-17, and 20 are objected to because of the following informalities:
In claims 1 and 20, “from the extracted point data” should be “from the extracted vehicle point data”
In claims 1 and 20, “for the vehicle being imaged by the fixed position camera” should be “for a vehicle being imaged by the fixed position camera”
In claims 1 and 20, “the traffic pathway using the simulated vehicle motion” should be “a traffic pathway using the simulated vehicle motion”
In claim 4, “said extracted fixed image feature points” should be “said extracted fixed image features ”
In claim 5, “wherein said projecting the projecting the recorded images onto the map comprises dividing the recording images into patterns on the map, wherein each pattern on the map is a region for said extracting vehicle point data” should be “wherein recorded images into patterns on the map, wherein each pattern on the map is a region for said extracted vehicle point data”
In claim 6, “direction and combination” should be “direction and combinations thereof”
In claim 7, all instances of “extracted point data” should be replaced with “extracted vehicle point data”
In claim 7, “in said images were” should be “in said images where”
In claim 7, “calculated projected point data from divisions not including extracted” should be “calculating projected point data from the divisions not including said extracted”
In claim 10, “calculated a model selected from the group” should be “calculated based on a model selected from a group”
In claims 11 and 15, “the group” should be “a group”
In claim 16, “a driver model simulation” should be “a driver model simulation component”
In claim 17, “the vehicle model simulation component” should be “a vehicle model simulation component”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 13 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are:
“an interface for receiving images” in claim 13
“an image to map converter for projecting the recorded images” in claim 13
“an image data extractor for extracting vehicle point data” in claim 13
“a traffic flow simulator that calculates a simulated traffic flow” in claim 13
“a vehicle motion simulator that calculates simulated vehicle motion” in claim 13
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“an interface for receiving images” : while this limitation is disclosed in at least paragraph [0038] and Fig. 10 (reference numeral 21), it is not clear from the specification whether the interface takes the form of hardware, software executed by a processor, or another form entirely. Therefore the claim limitation is indefinite and a rejection under 35 USC 112(b) is given.
“an image to map converter for projecting the recorded images” : while this limitation is disclosed in at least paragraph [0053] and Fig. 10 (reference numeral 22), it is not clear from the specification whether the component takes the form of hardware, software executed by a processor, or another form entirely. Therefore the claim limitation is indefinite and a rejection under 35 USC 112(b) is given.
“an image data extractor for extracting vehicle point data” : while this limitation is disclosed in at least paragraph [0040] and Fig. 10 (reference numeral 23), it is not clear from the specification whether the component takes the form of hardware, software executed by a processor, or another form entirely. Therefore the claim limitation is indefinite and a rejection under 35 USC 112(b) is given.
“a traffic flow simulator that calculates a simulated traffic flow” : while this limitation is disclosed in at least paragraph [0005], it is not clear from the specification whether the component takes the form of hardware, software executed by a processor, or another form entirely. Therefore the claim limitation is indefinite and a rejection under 35 USC 112(b) is given.
“a vehicle motion simulator that calculates simulated vehicle motion” : while this limitation is disclosed in at least paragraph [0063] and Fig. 10 (reference numeral 60), it is not clear from the specification whether the component takes the form of hardware, software executed by a processor, or another form entirely. Therefore the claim limitation is indefinite and a rejection under 35 USC 112(b) is given.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 13 and 20, all of these claims recite the limitation “extracted fixed image features from the recorded images substantially match extracted fixed map features from the map” (emphasis added).
However, the term “substantially” is indefinite since it is a relative term. It is unclear whether the image features from the recorded images match the map features or do not match the map features. Therefore, the claims are rendered indefinite and rejected under 35 USC 112(b). For purposes of prior art rejection, examiner will read the claims as if the word “substantially” is not present, and examiner recommends that applicant either remove “substantially” from the claims or amend the claims to render definite the definition of “substantially”.
Claims 2-12 and 14-19 are also rendered definite, at least by virtue of their dependence from claims 1 and 13, respectively, since they do not clarify the above indefiniteness with respect to the word “substantially”.

Claims 13-19 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The reason for these particular rejections is the interpretation of the claims under 35 USC 112(f) discussed in the prior section of this office action.
Regarding claim 13, the following claim limitations invokes 35 U.S.C. 112(f), as discussed in the previous section of this office action: 
“an interface for receiving images” in claim 13
“an image to map converter for projecting the recorded images” in claim 13
“an image data extractor for extracting vehicle point data” in claim 13
“a traffic flow simulator that calculates a simulated traffic flow” in claim 13
“a vehicle motion simulator that calculates simulated vehicle motion” in claim 13
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The breakdown of the descriptions of these limitations in the specification is given as follows:
“an interface for receiving images” : while this limitation is disclosed in at least paragraph [0038] and Fig. 10 (reference numeral 21), it is not clear from the specification whether the interface takes the form of hardware, software executed by a processor, or another form entirely. Therefore the claim limitation is indefinite and a rejection under 35 USC 112(b) is given.
“an image to map converter for projecting the recorded images” : while this limitation is disclosed in at least paragraph [0053] and Fig. 10 (reference numeral 22), it is not clear from the specification whether the component takes the form of hardware, software executed by a processor, or another form entirely. Therefore the claim limitation is indefinite and a rejection under 35 USC 112(b) is given.
“an image data extractor for extracting vehicle point data” : while this limitation is disclosed in at least paragraph [0040] and Fig. 10 (reference numeral 23), it is not clear from the specification whether the component takes the form of hardware, software executed by a processor, or another form entirely. Therefore the claim limitation is indefinite and a rejection under 35 USC 112(b) is given.
“a traffic flow simulator that calculates a simulated traffic flow” : while this limitation is disclosed in at least paragraph [0005], it is not clear from the specification whether the component takes the form of hardware, software executed by a processor, or another form entirely. Therefore the claim limitation is indefinite and a rejection under 35 USC 112(b) is given.
“a vehicle motion simulator that calculates simulated vehicle motion” : while this limitation is disclosed in at least paragraph [0063] and Fig. 10 (reference numeral 60), it is not clear from the specification whether the component takes the form of hardware, software executed by a processor, or another form entirely. Therefore the claim limitation is indefinite and a rejection under 35 USC 112(b) is given.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, dependent claims 14-19 are also rejected by virtue of their dependence from claim 13, since they provide no clarification which addresses the above structural indefiniteness according to 35 USC 112(f).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering image data, matching the image data with map data, extracting vehicle data from the image data, determining projected vehicle characteristics based on the vehicle data, and simulating vehicle motion and traffic based on the vehicle data. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A computer implemented method for generating traffic pathways on a transportation site comprising: 
recording images from the transportation site with a fixed position camera; 
projecting the recorded images onto a map, wherein extracted fixed image features from the recorded images substantially match extracted fixed map features from the map to correlate the map to the transportation site; 
extracting vehicle point data from the images recorded by the fixed position camera; 
calculating projected vehicle characteristics from the extracted point data to provide a vehicle continuous data set for the vehicle being imaged by the fixed position camera; 
generating a simulated traffic flow from the vehicle continuous data set; generating simulated vehicle motion from the vehicle continuous data set; and 
generating the traffic pathway using the simulated vehicle motion and the simulated traffic flow, wherein the traffic pathway is for directing a guided vehicle on the transportation site.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering image data, matching the image data with map data, extracting vehicle data from the image data, determining projected vehicle characteristics based on the vehicle data, and simulating vehicle motion and traffic based on the vehicle data, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.

Regarding claim 2, applicant recites The computer implemented method of claim 1, wherein said guided vehicle is an autonomous vehicle.
However, merely stating that the vehicle that the traffic pathway is for is an autonomous vehicle is not adequate to integrate the judicial exception into a practical application because it is not explicitly recited that the autonomous vehicle is actuated to travel along the traffic pathway. Therefore, a user could still mentally intend for a simulated route to be for an autonomous vehicle since no actuation of actual vehicle components is performed.
Examiner’s note: reciting actuation of such vehicle actuators to enact traveling of the autonomous vehicle would be adequate to overcome this rejection, since such actuation of vehicle components cannot be performed mentally or manually. But applicant can only make such an amendment is application has basis in the specification.

Regarding claim 3, applicant recites The computer implemented method of claim 1, wherein said recording images comprises a motion picture recordation.
However, a user could mentally record a series of image frames observed by the user. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The computer implemented method of claim 1, wherein said extracted fixed image feature points are selected from roads, traffic signage, geographic features, architectural features and combinations thereof.
However, a user could mentally record discern the above recite features. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The computer implemented method of claim 1, wherein said projecting the projecting the recorded images onto the map comprises dividing the recording images into patterns on the map, wherein each pattern on the map is a region for said extracting vehicle point data.
However, a user could mentally divide up images in order to mentally project them onto a map. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The computer implemented method of claim 1, wherein said vehicle point data is selected from the group consisting of size, speed, acceleration, direction and combination.
However, a user could mentally observe and make note of the above types of vehicle data. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The computer implemented method of claim 6, wherein said calculating projected vehicle characteristics from the extracted point data to provide the vehicle continuous data set comprises: dividing the map into divisions; determining which of said divisions on said map correspond to locations in said images were said extracted point data was taken and which divisions do not include said extracted point data; and calculated projected point data from divisions not including extracted point data with a historical vehicle model; and combining the extracted point data and the projected point data to provide the vehicle continuous data set.
However, a user could mentally divide a map into divisions and determine which parts of the map correspond to parts of an image containing (and not containing) vehicle features or data, and use this information to project vehicle data and determine continuous vehicle data. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The computer implemented method of claim 1, wherein the simulated traffic flow from the vehicle continuous data set is a traffic trend calculated for the vehicle continuous data set for all vehicles on said transportation site.
However, a user could mentally determine a traffic trend for the vehicles on a site. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The computer implemented method of claim 8, wherein factors impacting the simulated traffic flow include the extracted fixed image features and traffic obstructions.
However, a user could mentally conceptualize that fixed image features and traffic obstructions would affect a potential traffic flow. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The computer implemented method of claim 1, wherein the simulated vehicle motion is calculated a model selected from the group consisting of a vehicle model simulation component calculated from the vehicle continuous data set, a driver model simulation component calculated from the vehicle continuous data set, and combinations thereof.
However, a user could mentally model simulated vehicle motion based on observing and modeling drivers and vehicles. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The computer implemented method of claim 10, wherein the vehicle model simulation component provides predictive vehicle motion based on vehicle performance dependent upon a vehicle classification selected from the group consisting of vehicle type, vehicle model, vehicle manufacturer and combinations thereof.
However, a user could mentally predict vehicle motion based on the classification of a vehicle. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The computer implemented method of claim 10, wherein the driver model simulation component is a probability of how a driver will navigate a vehicle responsive to the extracted fixed image features and variables from the vehicle model simulation component.
However, a user could mentally estimate a probability of how a driver will navigate a vehicle responsive to fixed image features and variables from a vehicle model. Therefore, the additional limitations do not integrate the judicial exception into a practical application.


Regarding claim 13, applicant recites A system for generating traffic pathways on a transportation site comprising: 
an interface for receiving images recorded from the transportation site by a fixed position camera; 
an image to map converter for projecting the recorded images onto a map, wherein extracted fixed image features from the recorded images substantially match extracted fixed map features from the map to correlate the map to the transportation site; 
an image data extractor for extracting vehicle point data from the images recorded by the fixed position camera; 
a traffic flow simulator that calculates a simulated traffic flow from the vehicle point data; 
a vehicle motion simulator that calculates simulated vehicle motion from the vehicle point data; and 
a traffic pathway calculator including a processor configured for generating a traffic pathway from the simulated vehicle motion and the simulated traffic flow, wherein the traffic pathway is for directing a guided vehicle on the transportation site.
The claim recites a system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering image data, matching the image data with map data, extracting vehicle data from the image data, determining projected vehicle characteristics based on the vehicle data, and simulating vehicle motion and traffic based on the vehicle data, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The hardware processor 66 of the traffic pathway calculator 65 is described in paragraph [0020] (the erroneously labeled paragraph [0020] which is after paragraph [0072]) of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 14, applicant recites The system of claim 13, wherein the vehicle motion simulator includes a vehicle simulation model.
However, a user could mentally model simulated vehicle motion based on observing and modeling vehicles. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The system of claim 14, wherein the vehicle simulation model provides predictive vehicle motion based on vehicle performance dependent upon a vehicle classification selected from the group consisting of vehicle type, vehicle model, vehicle manufacturer and combinations thereof.
However, a user could mentally predict vehicle motion based on the classification of a vehicle. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The system of claim 13, wherein the vehicle motion simulator includes a driver model simulation.
However, a user could mentally model simulated vehicle motion based on observing and modeling drivers. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The system of claim 16, wherein the driver model simulation component is a probability of how a driver will navigate a vehicle responsive to the extracted fixed image features and variables from the vehicle model simulation component.
However, a user could mentally estimate a probability of how a driver will navigate a vehicle responsive to fixed image features and variables from a vehicle model. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The system of claim 13, wherein said guided vehicle is an autonomous vehicle.
However, merely stating that the vehicle that the traffic pathway is for is an autonomous vehicle is not adequate to integrate the judicial exception into a practical application because it is not explicitly recited that the autonomous vehicle is actuated to travel along the traffic pathway. Therefore, a user could still mentally intend for a simulated route to be for an autonomous vehicle since no actuation of actual vehicle components is performed.
Examiner’s note: reciting actuation of such vehicle actuators to enact traveling of the autonomous vehicle would be adequate to overcome this rejection, since such actuation of vehicle components cannot be performed mentally or manually. But applicant can only make such an amendment is application has basis in the specification.

Regarding claim 19, applicant recites The system of claim 13, wherein said recording images comprises a motion picture recordation.
However, a user could mentally record a series of image frames observed by the user. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites A computer program product for generating traffic pathways on a transportation site, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the program instructions executable by a processor to cause the processor to: 
record images, using the processor, from the transportation site with a fixed position camera; 
project the recorded images onto a map, using the processor, wherein extracted fixed image features from the recorded images substantially match extracted fixed map features from the map to correlate the map to the transportation site; 
extract vehicle point data, using the processor, from the images recorded by the fixed position camera; 
calculate projected vehicle characteristics, using the processor, from the extracted point data to provide an extracted vehicle continuous data set for the vehicle being imaged by the fixed position camera; 
generate, using the processor, a simulated traffic flow from the extracted vehicle continuous data set; 
generate, using the processor, simulated vehicle motion from the extracted vehicle continuous data set; and 
generate, using the processor, the traffic pathway using the simulated vehicle motion and the simulated traffic flow, wherein the traffic pathway is for directing a guided vehicle on the transportation site.
The claim recites a system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering image data, matching the image data with map data, extracting vehicle data from the image data, determining projected vehicle characteristics based on the vehicle data, and simulating vehicle motion and traffic based on the vehicle data, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in at least paragraphs [0072], [0076]-[0077], and [0083] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20200082727 A1) in view of Lee et al. (US 20180149487 A1) in further view of Du (US 20210334420 A1), hereinafter referred to as Zhao, Lee and Du, respectively.
Regarding claim 1, Zhao discloses A computer implemented method for generating traffic pathways on a transportation site (See at least Fig. 4 in Zhao: Zhao discloses that a piece of roadside equipment (RSE) may send information to vehicles in a platoon in order to segment the platoon by causing a sub lead vehicle in the platoon to maintain a specific distance between itself and the vehicle in front of it for a weight-limited road section [See at least Zhao, 0076-0082]. Zhao further teaches that the control of the vehicles in the platoon may be automatic [See at least Zhao, 0003]) comprising: 
recording images from the transportation site with a fixed position camera (See at least Fig. 4 in Zhao: Zhao discloses that steps 410 to 430 may further include collecting, by the RSE, an image of a neighborhood and determining, by the RSE, first vehicle information based on the image, where the first vehicle information includes at least one of vehicle location information and vehicle model information of all vehicles in the image [See at least Zhao, 0100-0101]); 
extracting vehicle point data from the images recorded by the fixed position camera (See at least Fig. 4 in Zhao: Zhao discloses that steps 410 to 430 may include collecting, by the RSE, an image of a neighborhood and determining, by the RSE, first vehicle information based on the image, where the first vehicle information includes at least one of vehicle location information and vehicle model information of all vehicles in the image [See at least Zhao, 0100-0101]. Zhao further discloses the image analysis in at least [Zhao, 0099]. The vehicle location and model information may be regarded as vehicle point data, since they are determined by analyzing points making up the images); and
calculating projected vehicle characteristics from the extracted point data to provide a vehicle continuous data set for the vehicle being imaged by the fixed position camera (Zhao further discloses that the RSE may analyze images collected in a plurality of times, and determine a location of the other vehicle, a speed of the other vehicle based on a location change of the other vehicle in images over time, and a weight of the other vehicle based on an identifier of the vehicle [See at least Zhao, 0099]. The speed of each observed vehicle may be regarded as a projected vehicle characteristic).
	However, Zhao does not explicitly teach the method further comprising projecting the recorded images onto a map, wherein extracted fixed image features from the recorded images substantially match extracted fixed map features from the map to correlate the map to the transportation site.
	However, Lee does teach an image processing method further comprising projecting the recorded images onto a map (See at least Fig. 13 in Lee: Lee teaches that if the image processing of an image of a road area in the operation (S1325) is completed, the image processing apparatus 300 extracts static objects from the registered image in an operation (S1330) and compares the extracted static objects with the map data which is previously store in an operation (S1335) [See at least Lee, 0140]), wherein extracted fixed image features from the recorded images substantially match extracted fixed map features from the map to correlate the map to the transportation site (See at least Fig. 13 in Lee: Lee teaches that, as a result of the confirmation of the operation (S1335), if the objects different from the static objects extracted from the map data which is previously stored exist in an operation (S1340), the image processing apparatus 300 update the map data in an operation (S1345) and transmits the updated map data to the electronic apparatus or the smartphone of the user in an operation (S1350) [See at least Lee, 0141]. Lee further teaches, in Fig. 13, that if there are no different objects between the extracted objects and map data, then the method returns to S1305 and data collection continues. Either of the possible situations resulting from the comparison at step S1340 may be regarded as correlating the map to the transportation site). Both Zhao and Lee teach methods for processing images of a vehicle’s environment to extract features. However, only Lee explicitly teaches where static features extracted may be compared to static features stored in map data in order to correlate the environment with the map data and update the map data.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image processing method of Zhao to also match features in a current image with previously stored map data in order to correlate the current scene with the map data and update the map data, as in Lee. Doing so improves accuracy of the map data by keeping it up to date.
However, Zhao does not explicitly teach the method further comprising generating a simulated traffic flow from the vehicle continuous data set including the speed; 
generating simulated vehicle motion from the vehicle continuous data set including the speed; and 
generating the traffic pathway using the simulated vehicle motion and the simulated traffic flow, wherein the traffic pathway is for directing a guided vehicle on the transportation site.
However, Du does teach a computer implemented simulation method (Du teaches that a driving simulation method is performed by a server [See at least Du, 0013]) for generating a path of an autonomous vehicle based on traffic data further comprising generating a simulated traffic flow from the vehicle continuous data set including the speed (See at least Fig. 2 in Du: Du teaches that, at step 204, the method simulates traveling of each of the background vehicles in a simulated traffic environment based on the initial location and the initial speed of each of the background vehicles and the background vehicle quantity [See at least Du, 0133]); 
generating simulated vehicle motion from the vehicle continuous data set including the speed (See at least Fig. 2 in Du: Du teaches that, at step 204, the method simulates traveling of each of the background vehicles in a simulated traffic environment based on the initial location and the initial speed of each of the background vehicles and the background vehicle quantity [See at least Du, 0133]); and 
generating the traffic pathway using the simulated vehicle motion and the simulated traffic flow, wherein the traffic pathway is for directing a guided vehicle on the transportation site (Du teaches that, after the simulated environment is generated, an autonomous driving system of a vehicle is tested to sense environment information inside and outside the vehicle is sensed, including locations, speeds, orientations, and object classification of obstacles in the environment (such as vehicles, pedestrians, bicycles), as well as its own state (including a speed, acceleration, and a direction) of the test vehicle and a high-precision map of a real-time location of the test vehicle [See at least Du, 0048]. Du further teaches that, after the environmental information inside and outside the vehicle is obtained, the decision system determines a driving route and speed of the test vehicle according to the decision algorithm of the test vehicle [See at least Du, 0049]). Both Du and Zhao teach methods for autonomously controlling vehicle trajectories based on sensed traffic data. However, only Du explicitly teaches where the control and projected route of an ego vehicle generated by a remote processor may be based on a simulated traffic flow generated by the remote processor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle control method of Zhao so that the remote processor of Zhao (i.e., the RSE of [Zhao, 0076-0082 and 0100-0101]) also simulates the traffic flow and generates a route for a vehicle based off of the simulated traffic flow. Doing so improves safe driving of the vehicle going forward by accounting for the presence of moving traffic on the route.

Regarding claim 2, Zhao in view of Lee in further view of Du teaches The computer implemented method of claim 1, wherein said guided vehicle is an autonomous vehicle (Zhao further teaches that the control of the vehicles in the platoon may be automatic [See at least Zhao, 0003]. Furthermore, Du teaches that the decision algorithm is deployed on an autonomous vehicle [See at least Du, 0051]).

Regarding claim 3, Zhao in view of Lee in further view of Du teaches The computer implemented method of claim 1, wherein said recording images comprises a motion picture recordation (Zhao further discloses that the RSE may analyze images collected in a plurality of times, and determine a location of the other vehicle and a speed of the other vehicle based on a location change of the other vehicle in images over time [See at least Zhao, 0099]).

Regarding claim 4, Zhao in view of Lee in further view of Du teaches The computer implemented method of claim 1, wherein said extracted fixed image feature points are selected from roads, traffic signage, geographic features, architectural features and combinations thereof (Zhao further discloses that the RSE may analyze images collected in a plurality of times, and determine a speed of the other vehicle based on a location change of the other vehicle in images over time [See at least Zhao, 0099]).

Regarding claim 5, Zhao in view of Lee in further view of Du teaches The computer implemented method of claim 1, wherein said projecting the projecting the recorded images onto the map comprises dividing the recording images into patterns on the map, wherein each pattern on the map is a region for said extracting vehicle point data (See at least Fig. 1C in Du: Du teaches that a terminal device displays the driving process of the test vehicle running the decision algorithm on the simulation interface 122 according to the real-time driving data, including the initial speeds and locations of all background vehicles [See at least Du, 0060]). Both Du and Zhao teach methods for autonomously controlling vehicle trajectories based on sensed traffic data. However, only Du explicitly teaches displaying the simulation of the trajectories of the vehicles on a display of a terminal separate from the vehicle and the remote processing device.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the architecture of Zhao to also include a terminal that displays a simulation of the vehicle trajectories, as in Du. Doing so helps users of the system better conceptualize the simulated traffic situation.

Regarding claim 8, Zhao in view of Lee in further view of Du teaches The computer implemented method of claim 1, wherein the simulated traffic flow from the vehicle continuous data set is a traffic trend calculated for the vehicle continuous data set for all vehicles on said transportation site (See at least Fig. 4 in Zhao: Zhao discloses that steps 410 to 430 may further include collecting, by the RSE, an image of a neighborhood and determining, by the RSE, first vehicle information based on the image, where the first vehicle information includes at least one of vehicle location information and vehicle model information of all vehicles in the image [See at least Zhao, 0100-0101]. Also see at least Fig. 2 in Du: Du teaches that, at step 204, the method simulates traveling of each of the background vehicles in a simulated traffic environment based on the initial location and the initial speed of each of the background vehicles and the background vehicle quantity [See at least Du, 0133]).

Regarding claim 13, Zhao discloses A system for generating traffic pathways on a transportation site (See at least Fig. 4 in Zhao: Zhao discloses that a piece of roadside equipment (RSE) may send information to vehicles in a platoon in order to segment the platoon by causing a sub lead vehicle in the platoon to maintain a specific distance between itself and the vehicle in front of it for a weight-limited road section [See at least Zhao, 0076-0082]. Zhao further teaches that the control of the vehicles in the platoon may be automatic [See at least Zhao, 0003]) comprising: 
an interface for receiving images recorded from the transportation site by a fixed position camera (See at least Fig. 4 in Zhao: Zhao discloses that steps 410 to 430 may further include collecting, by the RSE, an image of a neighborhood and determining, by the RSE, first vehicle information based on the image, where the first vehicle information includes at least one of vehicle location information and vehicle model information of all vehicles in the image [See at least Zhao, 0100-0101]);
an image data extractor for extracting vehicle point data from the images recorded by the fixed position camera (See at least Fig. 4 in Zhao: Zhao discloses that steps 410 to 430 may include collecting, by the RSE, an image of a neighborhood and determining, by the RSE, first vehicle information based on the image, where the first vehicle information includes at least one of vehicle location information and vehicle model information of all vehicles in the image [See at least Zhao, 0100-0101]. Zhao further discloses the image analysis in at least [Zhao, 0099]. The vehicle location and model information may be regarded as vehicle point data, since they are determined by analyzing points making up the images).
However, Zhao does not explicitly teach the system further comprising an image to map converter for projecting the recorded images onto a map, wherein extracted fixed image features from the recorded images substantially match extracted fixed map features from the map to correlate the map to the transportation site.
However, Lee does teach an image processing system further comprising an image to map converter for projecting the recorded images onto a map (See at least Fig. 13 in Lee: Lee teaches that if the image processing of an image of a road area in the operation (S1325) is completed, the image processing apparatus 300 extracts static objects from the registered image in an operation (S1330) and compares the extracted static objects with the map data which is previously store in an operation (S1335) [See at least Lee, 0140]), wherein extracted fixed image features from the recorded images substantially match extracted fixed map features from the map to correlate the map to the transportation site (See at least Fig. 13 in Lee: Lee teaches that, as a result of the confirmation of the operation (S1335), if the objects different from the static objects extracted from the map data which is previously stored exist in an operation (S1340), the image processing apparatus 300 update the map data in an operation (S1345) and transmits the updated map data to the electronic apparatus or the smartphone of the user in an operation (S1350) [See at least Lee, 0141]. Lee further teaches, in Fig. 13, that if there are no different objects between the extracted objects and map data, then the method returns to S1305 and data collection continues. Either of the possible situations resulting from the comparison at step S1340 may be regarded as correlating the map to the transportation site). Both Zhao and Lee teach methods for processing images of a vehicle’s environment to extract features. However, only Lee explicitly teaches where static features extracted may be compared to static features stored in map data in order to correlate the environment with the map data and update the map data.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image processing method of Zhao to also match features in a current image with previously stored map data in order to correlate the current scene with the map data and update the map data, as in Lee. Doing so improves accuracy of the map data by keeping it up to date.
However, Zhao does not explicitly teach the system further comprising a traffic flow simulator that calculates a simulated traffic flow from the vehicle point data; 
a vehicle motion simulator that calculates simulated vehicle motion from the vehicle point data; and 
a traffic pathway calculator including a processor configured for generating a traffic pathway from the simulated vehicle motion and the simulated traffic flow, wherein the traffic pathway is for directing a guided vehicle on the transportation site.
However, Du does teach a system (Du teaches that a driving simulation method is performed by a server [See at least Du, 0013]) for generating a path of an autonomous vehicle based on traffic data further comprising a traffic flow simulator that calculates a simulated traffic flow from the vehicle point data (See at least Fig. 2 in Du: Du teaches that, at step 204, the method simulates traveling of each of the background vehicles in a simulated traffic environment based on the initial location and the initial speed of each of the background vehicles and the background vehicle quantity [See at least Du, 0133]); 
a vehicle motion simulator that calculates simulated vehicle motion from the vehicle point data (See at least Fig. 2 in Du: Du teaches that, at step 204, the method simulates traveling of each of the background vehicles in a simulated traffic environment based on the initial location and the initial speed of each of the background vehicles and the background vehicle quantity [See at least Du, 0133]); and 
a traffic pathway calculator including a processor configured for generating a traffic pathway from the simulated vehicle motion and the simulated traffic flow, wherein the traffic pathway is for directing a guided vehicle on the transportation site (Du teaches that, after the simulated environment is generated, an autonomous driving system of a vehicle is tested to sense environment information inside and outside the vehicle is sensed, including locations, speeds, orientations, and object classification of obstacles in the environment (such as vehicles, pedestrians, bicycles), as well as its own state (including a speed, acceleration, and a direction) of the test vehicle and a high-precision map of a real-time location of the test vehicle [See at least Du, 0048]. Du further teaches that, after the environmental information inside and outside the vehicle is obtained, the decision system determines a driving route and speed of the test vehicle according to the decision algorithm of the test vehicle [See at least Du, 0049]). Both Du and Zhao teach methods for autonomously controlling vehicle trajectories based on sensed traffic data. However, only Du explicitly teaches where the control and projected route of an ego vehicle generated by a remote processor may be based on a simulated traffic flow generated by the remote processor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle control method of Zhao so that the remote processor of Zhao (i.e., the RSE of [Zhao, 0076-0082 and 0100-0101]) also simulates the traffic flow and generates a route for a vehicle based off of the simulated traffic flow. Doing so improves safe driving of the vehicle going forward by accounting for the presence of moving traffic on the route.

Regarding claim 14, Zhao in view of Lee in further view of Du teaches The system of claim 13, wherein the vehicle motion simulator includes a vehicle simulation model (See at least Fig. 2 in Du: Du teaches that, at step 204, the method simulates traveling of each of the background vehicles in a simulated traffic environment based on the initial location and the initial speed of each of the background vehicles and the background vehicle quantity [See at least Du, 0133]).

Regarding claim 18, Zhao in view of Lee in further view of Du teaches The system of claim 13, wherein said guided vehicle is an autonomous vehicle (Zhao further teaches that the control of the vehicles in the platoon may be automatic [See at least Zhao, 0003]. Furthermore, Du teaches that the decision algorithm is deployed on an autonomous vehicle [See at least Du, 0051]).

Regarding claim 19, Zhao in view of Lee in further view of Du teaches The system of claim 13, wherein said recording images comprises a motion picture recordation (Zhao further discloses that the RSE may analyze images collected in a plurality of times, and determine a location of the other vehicle and a speed of the other vehicle based on a location change of the other vehicle in images over time [See at least Zhao, 0099]).

Regarding claim 20, Zhao discloses A computer program product for generating traffic pathways on a transportation site, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the program instructions executable by a processor (See at least Fig. 4 in Zhao: Zhao discloses that a piece of roadside equipment (RSE) may send information to vehicles in a platoon in order to segment the platoon by causing a sub lead vehicle in the platoon to maintain a specific distance between itself and the vehicle in front of it for a weight-limited road section [See at least Zhao, 0076-0082]. Zhao further teaches that the control of the vehicles in the platoon may be automatic [See at least Zhao, 0003]. Zhao further discloses that the units may be implemented by electronic hardware or a combination of computer software and electronic hardware [See at least Zhao, 0198]) to cause the processor to: 
record images, using the processor, from the transportation site with a fixed position camera (See at least Fig. 4 in Zhao: Zhao discloses that steps 410 to 430 may further include collecting, by the RSE, an image of a neighborhood and determining, by the RSE, first vehicle information based on the image, where the first vehicle information includes at least one of vehicle location information and vehicle model information of all vehicles in the image [See at least Zhao, 0100-0101]); 
extract vehicle point data, using the processor, from the images recorded by the fixed position camera (See at least Fig. 4 in Zhao: Zhao discloses that steps 410 to 430 may include collecting, by the RSE, an image of a neighborhood and determining, by the RSE, first vehicle information based on the image, where the first vehicle information includes at least one of vehicle location information and vehicle model information of all vehicles in the image [See at least Zhao, 0100-0101]. Zhao further discloses the image analysis in at least [Zhao, 0099]. The vehicle location and model information may be regarded as vehicle point data, since they are determined by analyzing points making up the images);
calculate projected vehicle characteristics, using the processor, from the extracted point data to provide an extracted vehicle continuous data set for the vehicle being imaged by the fixed position camera (Zhao further discloses that the RSE may analyze images collected in a plurality of times, and determine a location of the other vehicle, a speed of the other vehicle based on a location change of the other vehicle in images over time, and a weight of the other vehicle based on an identifier of the vehicle [See at least Zhao, 0099]. The speed of each observed vehicle may be regarded as a projected vehicle characteristic). 
However, Zhao does not explicitly teach wherein the instructions are further configured to project the recorded images onto a map, using the processor, wherein extracted fixed image features from the recorded images substantially match extracted fixed map features from the map to correlate the map to the transportation site.
However, Lee does teach an image processing method further configured to project the recorded images onto a map, using the processor (See at least Fig. 13 in Lee: Lee teaches that if the image processing of an image of a road area in the operation (S1325) is completed, the image processing apparatus 300 extracts static objects from the registered image in an operation (S1330) and compares the extracted static objects with the map data which is previously store in an operation (S1335) [See at least Lee, 0140]), wherein extracted fixed image features from the recorded images substantially match extracted fixed map features from the map to correlate the map to the transportation site (See at least Fig. 13 in Lee: Lee teaches that, as a result of the confirmation of the operation (S1335), if the objects different from the static objects extracted from the map data which is previously stored exist in an operation (S1340), the image processing apparatus 300 update the map data in an operation (S1345) and transmits the updated map data to the electronic apparatus or the smartphone of the user in an operation (S1350) [See at least Lee, 0141]. Lee further teaches, in Fig. 13, that if there are no different objects between the extracted objects and map data, then the method returns to S1305 and data collection continues. Either of the possible situations resulting from the comparison at step S1340 may be regarded as correlating the map to the transportation site). Both Zhao and Lee teach methods for processing images of a vehicle’s environment to extract features. However, only Lee explicitly teaches where static features extracted may be compared to static features stored in map data in order to correlate the environment with the map data and update the map data.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image processing method of Zhao to also match features in a current image with previously stored map data in order to correlate the current scene with the map data and update the map data, as in Lee. Doing so improves accuracy of the map data by keeping it up to date.
However, Zhao does not explicitly teach where the instructions are further configured to generate, using the processor, a simulated traffic flow from the extracted vehicle continuous data set; 
generate, using the processor, simulated vehicle motion from the extracted vehicle continuous data set; and
generate, using the processor, the traffic pathway using the simulated vehicle motion and the simulated traffic flow, wherein the traffic pathway is for directing a guided vehicle on the transportation site.
However, Du does teach a computer-implemented simulation method (Du teaches that a driving simulation method is performed by a server [See at least Du, 0013]) for generating a path of an autonomous vehicle based on wherein the instructions are further configured to generate, using the processor, a simulated traffic flow from the extracted vehicle continuous data set including the speed (See at least Fig. 2 in Du: Du teaches that, at step 204, the method simulates traveling of each of the background vehicles in a simulated traffic environment based on the initial location and the initial speed of each of the background vehicles and the background vehicle quantity [See at least Du, 0133]); 
generate, using the processor, simulated vehicle motion from the extracted vehicle continuous data set including the speed (See at least Fig. 2 in Du: Du teaches that, at step 204, the method simulates traveling of each of the background vehicles in a simulated traffic environment based on the initial location and the initial speed of each of the background vehicles and the background vehicle quantity [See at least Du, 0133]); and
generate, using the processor, the traffic pathway using the simulated vehicle motion and the simulated traffic flow, wherein the traffic pathway is for directing a guided vehicle on the transportation site (Du teaches that, after the simulated environment is generated, an autonomous driving system of a vehicle is tested to sense environment information inside and outside the vehicle is sensed, including locations, speeds, orientations, and object classification of obstacles in the environment (such as vehicles, pedestrians, bicycles), as well as its own state (including a speed, acceleration, and a direction) of the test vehicle and a high-precision map of a real-time location of the test vehicle [See at least Du, 0048]. Du further teaches that, after the environmental information inside and outside the vehicle is obtained, the decision system determines a driving route and speed of the test vehicle according to the decision algorithm of the test vehicle [See at least Du, 0049]). Both Du and Zhao teach methods for autonomously controlling vehicle trajectories based on sensed traffic data. However, only Du explicitly teaches where the control and projected route of an ego vehicle generated by a remote processor may be based on a simulated traffic flow generated by the remote processor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle control method of Zhao so that the remote processor of Zhao (i.e., the RSE of [Zhao, 0076-0082 and 0100-0101]) also simulates the traffic flow and generates a route for a vehicle based off of the simulated traffic flow. Doing so improves safe driving of the vehicle going forward by accounting for the presence of moving traffic on the route.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20200082727 A1) in view of Lee et al. (US 20180149487 A1) in further view of Du (US 20210334420 A1) in further view of Cholayil (US 20160005313 A1), hereinafter referred to as Cholayil.
Regarding claim 6, Zhao in view of Lee in further view of Du teaches The computer implemented method of claim 1, wherein said vehicle point data is selected from the group consisting of speed (Zhao further discloses that the RSE may analyze images collected in a plurality of times, and determine a location of the other vehicle, a speed of the other vehicle based on a location change of the other vehicle in images over time, and a weight of the other vehicle based on an identifier of the vehicle [See at least Zhao, 0099]).
However, Zhao does not explicitly teach the method wherein the group of vehicle point data further consists of size, acceleration, direction and combinations thereof.
However, Cholayil does teach a method wherein the group of vehicle point data determined based off of image data collected by a stationary camera (See at least Fig. 1 in Cholayil: Cholayil teaches that the sensor packages of the invention 130,230, 125, 225 and 245, 145 may include camera along with computer vision running on CPU's in 140, 240 acting as vehicle location, speed, deceleration and stoppage detection [See at least Cholayil, 0012]) further consists of size (Cholayil teaches that built-in image processing algorithms of said computing device detect a dimension of vehicles [See at least Cholayil, Claim 2]), acceleration (Cholayil teaches that the sensor packaged perform deceleration detection [See at least Cholayil, 0012]), direction (Cholayil teaches that the basic job of the sensor package 125, 245 is to detect a vehicle approaching [See at least Cholayil, 0013]) and combinations thereof (Cholayil teaches that the image-processing algorithms may be used to detect all of speed, dimension, deceleration, and approaching of a vehicle [See at least Cholayil, 0012-0013 and Claim 2]). Both Cholayil and Zhao in view of Lee in further view of Du teach methods for detecting characteristics of a vehicle using a fixed camera observing a road. However, only Cholayil explicitly teaches where a set of values detected based on image processing by the fixed camera apparatus consists of all of speed, dimension, deceleration, and approaching of a vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image-processing method of the fixed camera of Zhao to also determine all of speed, dimension, deceleration, and approaching of vehicles, as in Cholayil. Doing so improves utility of the system by providing more useful data that can be used to verify the state of a vehicle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20200082727 A1) in view of Lee et al. (US 20180149487 A1) in further view of Du (US 20210334420 A1) in further view of Anthony (US 20200180647 A1), hereinafter referred to as Anthony.
Regarding claim 9, Zhao in view of Lee in further view of Du teaches The computer implemented method of claim 8, wherein factors impacting the simulated traffic flow include traffic obstructions (Du teaches that, after the simulated environment is generated, an autonomous driving system of a vehicle is tested to sense environment information inside and outside the vehicle is sensed, including locations, speeds, orientations, and object classification of obstacles in the environment (such as vehicles, pedestrians, bicycles), as well as its own state (including a speed, acceleration, and a direction) of the test vehicle and a high-precision map of a real-time location of the test vehicle [See at least Du, 0048]).
However, Zhao in view of Lee in further view of Du does not explicitly teach the method wherein factors impacting the simulated traffic flow include the extracted fixed image features.
However, Anthony does teach a method for generating a simulated traffic flow including fixed image features (See at least Fig. 8 in Anthony: Anthony teaches that symbolic simulation module 310 generates 810 a symbolic representation of each entity in the environment surrounding of the autonomous vehicle including non-stationary physical objects (e.g., pedestrians, cyclists, motorists, and so on) as well as stationary physical objects (e.g., buildings, trees, traffic signs, and so on), features of the road (e.g., lanes, cross walk, and so on.) [See at least Anthony, 0082]). Both Anthony and Zhao in view of Lee in further view of Du teach methods for simulating autonomous vehicle traffic flows. However, only Anthony explicitly teaches where the simulated traffic flows may include stationary physical objects whose characteristics are stored by the system.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the traffic flow simulation method of Zhao in view of Lee in further view of Du to also include stationary objects whose data is stored by the system in the simulated traffic flow, as in Anthony. Doing so improves accuracy and safety of the traffic flow simulation by incorporating stationary objects which the ego vehicle may encounter in real life.

Claims 10, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20200082727 A1) in view of Lee et al. (US 20180149487 A1) in further view of Du (US 20210334420 A1) in further view of Sun et al. (US 20190129436 A1), hereinafter referred to as Sun.
Regarding claim 10, Zhao in view of Lee in further view of Du teaches The computer implemented method of claim 1, wherein the simulated vehicle motion is calculated a model selected from the group consisting of a vehicle model simulation component calculated from the vehicle continuous data set (See at least Fig. 2 in Du: Du teaches that, at step 204, the method simulates traveling of each of the background vehicles in a simulated traffic environment based on the initial location and the initial speed of each of the background vehicles and the background vehicle quantity [See at least Du, 0133]).
However, Zhao in view of Lee in further view of Du does not explicitly teach the method wherein the simulated vehicle motion is further calculated from a driver model simulation component calculated from the vehicle continuous data set in addition to being calculated from the vehicle model simulation component.
However, Sun does teach a method for simulating vehicles in a traffic flow wherein the simulated vehicle motion is further calculated from a driver model simulation component (See at least Fig. 2 in Sun: Sun teaches that the autonomous vehicle trajectory simulation system 202 can be configured to include or connect with a plurality of trained prediction models 180 used to simulate or predict the behavior and trajectories of simulated vehicles with simulated drivers in a simulation scenario [See at least Sun, 0022]) calculated from the vehicle continuous data set (Sun further teaches that because the prediction models 180 are trained using real world data, the predicted behavior and trajectories of simulated vehicles produced by the prediction models 180 are closely correlated to the actual behavior and trajectories of vehicles in a real world environment [See at least Sun, 0017]). Both Sun and Zhao in view of Lee in further view of Du teach methods for simulating vehicles comprising a traffic flow. However, only Sun explicitly teaches where the vehicles may be further simulated based on data associated with simulated drivers which is in turn based on observed real world vehicle motion.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle traffic simulation method of Zhao in view of Lee in further view of Du to also create the simulation based off of data associated with simulated drivers, which is in turn based on observed real world vehicle motion, as in Sun. Doing so improves accuracy of the simulation by helping it better model the real world scenario where surrounding vehicles are operated by humans (With regard to this reasoning, see at least [Sun, 0022]).

Regarding claim 12, Zhao in view of Lee in further view of Du in further view of Sun teaches The computer implemented method of claim 10, wherein the driver model simulation component is a probability of how a driver will navigate a vehicle (Sun teaches that the plurality of trained prediction models 180 enable the generation of a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on a particular vicinal scenario dataset configured by the vicinal scene data generator module 173 and a corresponding vehicle intention dataset 174, wherein for each of the vehicle trajectories in each of the generated trajectory distributions, a confidence value, likelihood rating, or probability value can also be computed by the prediction models 180 to specify a degree of likelihood or probability that the particular simulated vehicle will actually traverse the corresponding trajectory of the distribution [See at least Sun, 0022]) responsive to the extracted fixed image features (Sun teaches that simulated vehicle and/or driver intentions can correspond to a driver's short term driving goals, such as merging to a ramp, making right turn at an intersection, making a U-turn [See at least Sun, 0021]. It will be appreciated that ramps and intersections are fixed features) and variables from the vehicle model simulation component (See at least Fig. 2 in Du: Du teaches that, at step 204, the method simulates traveling of each of the background vehicles in a simulated traffic environment based on the initial location and the initial speed of each of the background vehicles and the background vehicle quantity [See at least Du, 0133]).

Regarding claim 16, Zhao in view of Lee in further view of Du teaches The system of claim 13.
However, Zhao in view of Lee in further view of Du does not explicitly teach the system wherein the vehicle motion simulator includes a driver model simulation.
However, Sun does teach a system for simulating vehicles in a traffic flow wherein the vehicle motion simulator includes a driver model simulation (See at least Fig. 2 in Sun: Sun teaches that the autonomous vehicle trajectory simulation system 202 can be configured to include or connect with a plurality of trained prediction models 180 used to simulate or predict the behavior and trajectories of simulated vehicles with simulated drivers in a simulation scenario [See at least Sun, 0022]. Sun further teaches that because the prediction models 180 are trained using real world data, the predicted behavior and trajectories of simulated vehicles produced by the prediction models 180 are closely correlated to the actual behavior and trajectories of vehicles in a real world environment [See at least Sun, 0017]). Both Sun and Zhao in view of Lee in further view of Du teach methods for simulating vehicles comprising a traffic flow. However, only Sun explicitly teaches where the vehicles may be further simulated based on data associated with simulated drivers which is in turn based on observed real world vehicle motion.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle traffic simulation method of Zhao in view of Lee in further view of Du to also create the simulation based off of data associated with simulated drivers, which is in turn based on observed real world vehicle motion, as in Sun. Doing so improves accuracy of the simulation by helping it better model the real world scenario where surrounding vehicles are operated by humans (With regard to this reasoning, see at least [Sun, 0022]).

Regarding claim 17, Zhao in view of Lee in further view of Sun in further view of Du teaches The system of claim 16, wherein the driver model simulation component is a probability of how a driver will navigate a vehicle (Sun teaches that the plurality of trained prediction models 180 enable the generation of a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on a particular vicinal scenario dataset configured by the vicinal scene data generator module 173 and a corresponding vehicle intention dataset 174, wherein for each of the vehicle trajectories in each of the generated trajectory distributions, a confidence value, likelihood rating, or probability value can also be computed by the prediction models 180 to specify a degree of likelihood or probability that the particular simulated vehicle will actually traverse the corresponding trajectory of the distribution [See at least Sun, 0022]) responsive to the extracted fixed image features (Sun teaches that simulated vehicle and/or driver intentions can correspond to a driver's short term driving goals, such as merging to a ramp, making right turn at an intersection, making a U-turn [See at least Sun, 0021]. It will be appreciated that ramps and intersections are fixed features) and variables from the vehicle model simulation component (See at least Fig. 2 in Du: Du teaches that, at step 204, the method simulates traveling of each of the background vehicles in a simulated traffic environment based on the initial location and the initial speed of each of the background vehicles and the background vehicle quantity [See at least Du, 0133]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20200082727 A1) in view of Lee et al. (US 20180149487 A1) in further view of Du (US 20210334420 A1) in further view of Sun et al. (US 20190129436 A1) in further view of Meltz et al. (US 20210237772 A1), hereinafter referred to as Meltz.
Regarding claim 11, Zhao in view of Lee in further view of Du in further view of Sun teaches The computer implemented method of claim 10.
However, Zhao in view of Lee in further view of Du in further view of Sun does not explicitly teach the method wherein the vehicle model simulation component provides predictive vehicle motion based on vehicle performance dependent upon a vehicle classification selected from the group consisting of vehicle type, vehicle model, vehicle manufacturer and combinations thereof.
However, Meltz does teach a method of simulating multiple vehicles in a shared simulated environment (See at least Fig. 1 in Meltz: Meltz teaches that autonomous vehicles 110, 116 and 120 operate simultaneously in a shared environment [See at least Meltz, 0172]. Also see at least Fig. 2 in Meltz: Meltz further teaches that simulation framework 270 may also contain computer software models of autonomous vehicles numbered 1 to N, represented by 257 and 259, respectively, which may correspond, for example, to real-life autonomous vehicles 110, 116, 120 [See at least Meltz, 0172]. Meltz further teaches that the simulation framework 270 may also include a computer software of a road network 272 of, for example, a city, cities, region or country, which may correspond to real-life road network and intersections 105, 134, 135, 136 shown in Fig. 1 [See at least Meltz, 0173]) wherein the vehicle model simulation component provides predictive vehicle motion based on vehicle performance dependent upon a vehicle classification selected from the group consisting of vehicle type, vehicle model, vehicle manufacturer and combinations thereof (Meltz teaches that Vehicle modeling 257, 259 may, for example, include modeling of the vehicle dynamics where different models may be created for different types of autonomous vehicles [See at least Meltz, 0218]. Meltz further teaches that, for example, buses, taxis of manufacturer A and taxis of manufacturer B may each have different dynamic characteristics (e.g. maximum speed, acceleration and braking capabilities, turning radius, weights and inertias) and may make use of different sensors (e.g. type, specific model of product, quantity, position on vehicle etc.) [See at least Meltz, 0218]). Both Meltz and Zhao in view of Lee in further view of Du in further view of Sun teach methods for simulating vehicles which are involved in a traffic network. However, only Meltz explicitly teaches where different simulated vehicles may move differently based on a combination of their manufacturer, type, and vehicle model.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle simulation method of Zhao in view of Lee in further view of Du in further view of Sun to also simulate motion of different vehicles differently based on a combination of their manufacturer, type, and vehicle model, and in Meltz. Doing so improves accuracy of the simulation by closely matching the characteristics of simulated and real vehicles.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20200082727 A1) in view of Lee et al. (US 20180149487 A1) in further view of Du (US 20210334420 A1) in further view of Meltz et al. (US 20210237772 A1), hereinafter referred to as Meltz.
Regarding claim 15, Zhao in view of Lee in further view of Du teaches The system of claim 14.
However, Zhao does not explicitly disclose the system wherein the vehicle simulation model provides predictive vehicle motion based on vehicle performance dependent upon a vehicle classification selected from the group consisting of vehicle type, vehicle model, vehicle manufacturer and combinations thereof.
However, Meltz does teach a system for simulating multiple vehicles in a shared simulated environment (See at least Fig. 1 in Meltz: Meltz teaches that autonomous vehicles 110, 116 and 120 operate simultaneously in a shared environment [See at least Meltz, 0172]. Also see at least Fig. 2 in Meltz: Meltz further teaches that simulation framework 270 may also contain computer software models of autonomous vehicles numbered 1 to N, represented by 257 and 259, respectively, which may correspond, for example, to real-life autonomous vehicles 110, 116, 120 [See at least Meltz, 0172]. Meltz further teaches that the simulation framework 270 may also include a computer software of a road network 272 of, for example, a city, cities, region or country, which may correspond to real-life road network and intersections 105, 134, 135, 136 shown in Fig. 1 [See at least Meltz, 0173]) wherein the vehicle simulation model provides predictive vehicle motion based on vehicle performance dependent upon a vehicle classification selected from the group consisting of vehicle type, vehicle model, vehicle manufacturer and combinations thereof (Meltz teaches that Vehicle modeling 257, 259 may, for example, include modeling of the vehicle dynamics where different models may be created for different types of autonomous vehicles [See at least Meltz, 0218]. Meltz further teaches that, for example, buses, taxis of manufacturer A and taxis of manufacturer B may each have different dynamic characteristics (e.g. maximum speed, acceleration and braking capabilities, turning radius, weights and inertias) and may make use of different sensors (e.g. type, specific model of product, quantity, position on vehicle etc.) [See at least Meltz, 0218]). Both Meltz and Zhao in view of Lee in further view of Du in further view of Sun teach methods for simulating vehicles which are involved in a traffic network. However, only Meltz explicitly teaches where different simulated vehicles may move differently based on a combination of their manufacturer, type, and vehicle model.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle simulation method of Zhao in view of Lee in further view of Du in further view of Sun to also simulate motion of different vehicles differently based on a combination of their manufacturer, type, and vehicle model, and in Meltz. Doing so improves accuracy of the simulation by closely matching the characteristics of simulated and real vehicles.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that any relevant objections and rejections in previous sections of this office action are also resolved.
The closest prior art of record is Zhao (US 20200082727 A1) in view of Lee et al. (US 20180149487 A1) in further view of Du (US 20210334420 A1). The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Zhao in view of Du in further view of Cholayil teaches The computer implemented method of claim 6, wherein said calculating projected vehicle characteristics from the extracted point data to provide the vehicle continuous data set comprises: 
dividing the map into divisions (See at least Fig. 4 in Zhao: Zhao discloses that steps 410 to 430 further include: receiving, by the RSE, second vehicle information sent by a neighboring vehicle, where the second vehicle information includes at least one of vehicle location information and vehicle model information, for all vehicles in a photographing range of a camera of the RSE; comparing, by the RSE, the first vehicle information with the second vehicle information; and if the first vehicle information is different from the second vehicle information, determining, by the RSE that the internet of vehicles has not covered all the vehicles on the road [See at least Zhao, 0100-0101]. It will thus be appreciated that the second vehicle information is a map and that each piece of vehicle information in it may be regarded as a division); 
determining which of said divisions on said map correspond to locations in said images were said extracted point data was taken and which divisions do not include said extracted point data (See at least Fig. 4 in Zhao: Zhao discloses that steps 410 to 430 further include: receiving, by the RSE, second vehicle information sent by a neighboring vehicle, where the second vehicle information includes at least one of vehicle location information and vehicle model information, for all vehicles in a photographing range of a camera of the RSE; comparing, by the RSE, the first vehicle information with the second vehicle information; and if the first vehicle information is different from the second vehicle information, determining, by the RSE that the internet of vehicles has not covered all the vehicles on the road [See at least Zhao, 0100-0101]. It will thus be appreciated that the second vehicle information is a map and that each piece of vehicle information in it may be regarded as a division).
However, none of the prior art, taken either alone or in combination, teaches or suggests the above method further comprising calculating projected point data from map divisions not including extracted vehicle point data with a historical vehicle model (emphasis added); and 
combining the extracted point data and the projected point data to provide the vehicle continuous data set which is subsequently used to generate the simulated vehicle motion that is used to generate the traffic pathway.
Zhao comes close to teaching this limitation, since Zhao discloses that roadside equipment (RSE) may analyze images collected in a plurality of times, and determine a location of a vehicle, a speed of the vehicle based on a location change of the vehicle in images over time, and a weight of the vehicle based on an identifier of the vehicle (See at least [Zhao, 0099]). The speed of each observed vehicle may be regarded as a projected vehicle characteristic. However, Zhao does not teach or suggest using divisions in an image that do not include extracted vehicle point data to calculate this projected vehicle characteristic. Therefore, unlike the claimed invention, Zhao is not in the field of endeavor of correlating image data not containing vehicle point data with map data to calculate projected vehicle data.
Similarly, Lee also does not teach the remaining limitations of the claim. Lee does teach correlating features observed in image data to map data to correct the map data (See at least [Lee, 0141]). However, Lee is silent regarding the use of divisions in an image that do not include vehicle point data to generate continuous data, let alone using said data for simulating a traffic flow. Therefore, unlike the claimed invention, Lee is not in the field of endeavor of correlating image data not containing vehicle point data with map data to calculate projected vehicle data.
Similarly, Du also does not teach the remaining limitations of the claim. Du does teach simulation of background vehicles (See at least [Du, 0138]). However, Du does not teach correlating vehicle-free spaces in an image being to a map to generate continuous data used to simulate the traffic flow. Therefore, unlike the claimed invention, Du is not in the field of endeavor of correlating image data not containing vehicle point data with map data to calculate projected vehicle data.
For at least the above stated reasons, claim 7 contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                                                                                                                                                                                                                  /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668